Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the convex centering contour and the concave mating contour recited (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the limitation “a stud” is unclear if it is referring to the same stud recite din the preamble. 
In claims 2 and 13, the limitation “and/or” is indefinite because is unclear if the limitations following the phrase are an alternative or should be included.
In claim 8, the limitation “wherein the mating contour comprises an entire end of the stud” is unclear how will it the centering contour of the substrate will look like, when the mating surface of the stud comprises an entire end of the stud.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 9-12, 14, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura (US 2011/0033260).
Regarding claim 1, Miura teaches a method for fastening a stud (5) to a substrate (combination of 26 and 19) having a surface layer (surface layer of 19), comprising: a) providing a stud (5) which has a stud diameter at an end side (as shown in Fig. 2); b) providing an annular covering element (7) having an inside diameter and an outside diameter (as shown in Fig. 2); c) creating a recess (21) in the substrate (combination of 26 and 19) by removing the surface layer in a defined surface region (region where recess 19 is formed) having a surface diameter (as shown in Fig. 4 and 5), wherein the surface diameter is greater than the stud diameter (as shown in Fig. 5) and less than the outside diameter of the annular covering element (as shown in Fig. 5); d) liquefying the end side of the stud and/or the substrate in the recess (as show in Fig. 5, a weld, which is first liquified material, is formed between the stud 5 and the workpiece 26), e) allowing the end side of the stud or the substrate in the recess to solidify (solidified weld formed between the stud 5 and the workpiece 26, as shown in Fig. 5), f) contacting the end side of the stud with the substrate in the recess during solidification (as shown in Fig. 5), and g) covering the recess around the stud by means of the covering element (as shown in Fig. 5 and 6).
Regarding claim 2, Miura teaches the method as set forth above, in which the end side of the stud and/or the covering element and/or the defined surface region are/is circular (p.0028; as shown in Fig. 2-6).
Regarding claim 3, Miura teaches the method as set forth above, wherein the recess is a blind hole (as shown in Fig. 5; the attachment member 19 is welded to workpiece 26 creating a blind hole).
Regarding claim 5, Miura teaches the method as set forth above, wherein the recess has a centering contour (as shown in Fig. 5) and the end side of the stud has a mating contour (as shown in Fig. 5), wherein the centering contour and the mating contour engage in one another when the stud is placed at a desired position in the recess (as shown in Fig. 5).
Regarding claim 9, Miura teaches the method as set forth above, in which the covering element comprises a sealing ring (13) having a sealing ring inside diameter (as shown in Fig. 5 and 6) and a sealing ring outside diameter (as shown in Fig. 5 and 6), wherein the sealing ring inside diameter is less than or equal to the stud diameter (as shown in Fig. 5 and 6) and the sealing ring outside diameter is greater than the surface of the defined surface region (as shown in Fig. 5 and 6).
Regarding claim 10, Miura teaches the method as set forth above, in which the covering element is fastened to the stud after d), e) and f) have been carried out (as shown in Fig. 5 and 6).
Regarding claim 11, Miura teaches the method as set forth above, in which the covering element is screwed or plugged onto the stud (as shown in Fig. 5 and 6).
Regarding claim 12, Miura teaches the method as set forth above, wherein the covering element is premounted on the stud before steps d), e) and f) have been carried out (as shown in Fig. 5).
Regarding claim 14, Miura teaches the method as set forth above, in which the covering element is deformed after d), e) and f) have been carried out (as shown in Fig. 6).
Regarding claim 15, Miura teaches the method as set forth above, in which the covering element is changed in a position on the stud after d), e) and f) have been carried out (as show in Fig. 6).
Regarding claim 17, Miura teaches the method as set forth above, wherein the recess is a blind hole (as shown in Fig. 5; the attachment member 19 is welded to workpiece 26 creating a blind hole).
Regarding claim 20, Miura teaches the method as set forth above, wherein the recess has a centering contour (as shown in Fig. 5) and the end side of the stud has a mating contour (as shown in Fig. 5), wherein the centering contour and the mating contour engage in one another when the stud is placed at a desired position in the recess (as shown in Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2011/0033260) in view of Bradley (US 2005/0161442).
Regarding claims 4, 18 and 19, Miura teaches all the elements of the claimed invention as set forth above, except for, wherein the recess is drilled by a drilling tool.
Bradley teaches a method of joining plates with weld fastened studs (title; abstract), wherein the recess (22) is drilled by a drilling tool (p.0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Miura, with Bradley, by creating the recess by a drilling tool, for the advantages of process simplicity.
Regarding claim 16, Miura teaches all the elements of the claimed invention as set forth above, except for, wherein c) comprises creating the recess in the substrate by machining the surface area in the defined surface region.
Bradley teaches a method of joining plates with weld fastened studs (title; abstract), comprising creating a recess (22) in a substrate (combination of 10 and 12) by machining the surface area in the defined surface region (p.0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Miura, with Bradley, by creating the recess by a machining, for the advantages of process simplicity.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Richards (US 3,993,887).
Regarding claim 6, Miura teaches all the elements of the claimed invention as set forth above, except for, wherein the centering contour is convex and the mating contour is concave.
Richards teaches a substrate (10) having a convex centering contour (contour of 16) and the stud (18) has a concave mating contour (26) (as shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura, with Richards, by providing a convex centering contour on the substrate and a concave mating contour on the stud, as an alternative to the centering contour and mating contour of Miura for securing the substrate to the stud.
Regarding claim 8, Miura and Richards combined teach the method as set forth above, wherein the mating contour comprises an entire end of the stud (Richards; as shown in Fig. 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Kiselev (SU 1692784).
Regarding claim 7, Miura teaches all the elements of the claimed invention as set forth above, except for, wherein the centering contour is concave and the mating contour is convex.
Kiselev teaches a stud welding process wherein the centering contour (centering contour of 9) of the substrate (2) is concave (as shown in Fig. 1) and the mating contour (8) of the stud (1) is convex.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura, with Kiselev, by providing a concave centering contour on the substrate and a convex mating contour on the stud, as an alternative to the centering contour and mating contour of Miura for securing the substrate to the stud.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Dupuis (US 9,601,837).
Regarding claim 13, Miura teaches all the elements of the claimed invention as set forth above, except for, in which, during step d), e) and/or f), the covering element is partially or completely liquefied and forms an integrally bonded connection with the stud and/or the substrate.
Dupuis teaches a method of welding a stud (4 or 104) to a substrate (1 or 101), wherein the covering element (10 or 110) is partially or completely liquefied and forms an integrally bonded connection with the stud and/or the substrate (as shown in Fig. 1D and 2D; Col. 3, lines 45-67, and Col. 4, lines 1-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura, with Dupuis, by partially liquifying and forming an integrally bonded connection with the substrate, for the advantages of further securing the connecting element with the substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0044984, US 2013/0263434 and US 2010/0288736.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        06/09/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761